 Case 2:21-cv-10410-LJM-RSW ECF No. 2, PageID.17 Filed 03/08/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

BRIAN M. HANCOCK,


                               Petitioner,                       Case No. 2:21-cv-10410
                                                                 Hon. Laurie J. Michelson
v.

WARDEN STEWERT,

                        Respondent.
___________________________________/

 OPINION AND ORDER SUMMARILY DISMISSING CASE WITHOUT PREJUDICE

       Brian M. Hancock, (“Petitioner”), a Michigan prisoner presently confined at the Muskegon

Correctional Facility, has filed a “Motion to Hold Habeas Petition in Abeyance / Toll Filing Date.”

(ECF No. 1.) The document is insufficient to commence a habeas action, so the case will be

summarily dismissed without prejudice.

                                                  I.

       Petitioner indicates that on June 27, 2018, he was convicted of five counts of first-degree

criminal sexual conduct, and he was sentenced to 25-to-35 years’ imprisonment. (ECF No. 1,

PageID.6.) He appealed in state court, and on January 16, 2020, the Michigan Court of Appeals

denied relief. (Id.) The Michigan Supreme Court then denied relief on June 30, 2020. (Id. at

PageID.7.) Under 28 U.S.C. § 2244(d)(1), Petitioner states that the deadline for filing his federal

habeas petition is September 30, 2021. (Id. at PageID.8.)

       Petitioner asserts that on December 28, 2020, he contracted COVID-19 and was transferred

to a quarantine unit at his facility. (Id. at PageID.7.) Petitioner indicates that he recovered, and he

was placed in a recovery unit on January 12, 2021. (Id.) He states that he will be in the recovery
 Case 2:21-cv-10410-LJM-RSW ECF No. 2, PageID.18 Filed 03/08/21 Page 2 of 3




unit until April 12, 2021, and during that time he will be unable to physically access the law library.

(Id.)

        Petitioner requests that the Court hold his petition in abeyance and toll the filing date until

February 22, 2022. (Id. PageID.10.)

                                                  II.

        Federal courts can dismiss a habeas petition that is legally insufficient on its face.

McFarland v. Scott, 512 U.S. 849, 856 (1994); Carson v. Burke, 178 F.3d 434, 436 (6th Cir. 1999);

Rules Governing § 2254 Cases, Rule 4, 28 U.S.C. foll. § 2254. “[A] claim for relief in habeas

corpus must include reference to a specific federal constitutional guarantee, as well as a statement

of the facts which entitle the Petitioner to relief.” Gray v. Netherland, 518 U.S. 152, 162-63 (1996)

(internal citations omitted). Under § 2254 a petitioner is to “1) specify all the grounds for relief

available to the petitioner; (2) state the facts supporting each ground; (3) state the relief requested;

(4) be printed, typewritten, or legibly handwritten; and (5) be signed under penalty of perjury by

the petitioner or by a person authorized to sign it for the petitioner under 28 U.S.C. § 2242.” Rules

Governing Section 2254 Cases, Rule 2.

        Petitioner’s “Motion to Hold Habeas Petition in Abeyance / Toll Filing Date” has several

deficiencies. First, no petition has been filed yet. Thus, there is nothing to hold in abeyance.

Additionally, the initiating motion does not meet the above requirements for commencing a habeas

case. Petitioner does not indicate the grounds presented for habeas relief, the facts supporting each

ground, nor the habeas relief requested. Indeed, Petitioner does not even purport to be commencing

a habeas action at this time; he merely requests prospective tolling of the statute of limitations so

that he has time to prepare a habeas petition. The case is therefore subject to summary dismissal




                                                   2
 Case 2:21-cv-10410-LJM-RSW ECF No. 2, PageID.19 Filed 03/08/21 Page 3 of 3




for Petitioner’s failure to comply with Rule 2. See Robertson v. Eppinger, 2018 U.S. App. LEXIS

37203, at *3–4, 2018 WL 1940414 (6th Cir. Mar. 27, 2018).

       Even if it were permissible to commence a habeas action by filing a motion for prospective

tolling, Petitioner does not assert adequate cause for doing so. By his own calculations, the statute

of limitations is not set to expire until September 30, 2021, more than five months after Petitioner

will be released from quarantine on April 12, 2021. This leaves Petitioner with ample time to

prepare and file his habeas petition.

       Finally, Petitioner is not entitled to a certificate of appealability for this order because he

has not made a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).

He is also not entitled to permission to appeal in forma pauperis because any appeal of this decision

would be frivolous. 28 U.S.C. § 1915(a)(3).

                                                III.

       Accordingly, the Court 1) summarily DISMISSES WITHOUT PREJUDICE the petition

for a writ of habeas corpus, 2) DENIES a certificate of appealability, and 3) DENIES permission

to appeal in forma pauperis.

       SO ORDERED.


Dated: March 8, 2021


                                        s/Laurie J. Michelson
                                        LAURIE J. MICHELSON
                                        UNITED STATES DISTRICT JUDGE




                                                 3
